                               Case 1:18-cv-02651-AJN Document 26-1 Filed 11/19/18 Page 1 of 2
                                                        Exhibit A to the Complaint
Location: New York, NY                                                                                IP Address: 67.250.33.153
Total Works Infringed: 31                                                                             ISP: Time Warner Cable
 Work        Hash                                        Site                UTC          Published         CRO App. File    CRO Number
                                                                                                            Date
 1           77537958D009D974B9970112342BCA232614C16F    Blacked             01/22/2018   01/10/2018        01/18/2018       PA0002070942
                                                                             07:27:26
 2           005F68E32C85041A13A7F8F17E771403D061FE95    Vixen               12/25/2017   10/11/2017        10/19/2017       PA0002090452
                                                                             11:12:07
 3           08F22BD8AF909059A6DBBD6CDD3C1B4AD62B20B4 Tushy                  02/02/2018   01/31/2018        02/20/2018       PA0002104182
                                                                             07:07:45
 4           13C9573AFC29FB933B701A2EC6625DD88531B6D2    Vixen               12/25/2017   12/20/2017        01/15/2018       PA0002099694
                                                                             10:45:44
 5           1A1CA004C58E86F2113AD02995E1387B4A025D32    Blacked             05/19/2017   05/15/2017        06/22/2017       PA0002039283
                                                                             06:00:19
 6           1F6D2B8B3E349D95C7205A9E6C7826A7CFF8E1F1    Tushy               05/07/2017   04/11/2017        06/15/2017       PA0002037579
                                                                             08:30:05
 7           22DE3D0DBDC4F63D4CB286F6154F3FCCC3D7FABF    Vixen               08/15/2017   07/18/2017        08/10/2017       PA0002046875
                                                                             19:19:19
 8           258961E123E520633A96CDF11E8E6F60E233C816    Vixen               12/25/2017   07/23/2017        08/10/2017       PA0002046877
                                                                             11:14:32
 9           2C071D5726E41EDE6397DC9647BF1DB9CC406DF1    Vixen               06/07/2017   04/09/2017        06/05/2017       PA0002052836
                                                                             01:36:52
 10          2F37046EC89B3AD7ED74C2940723618BFD1A4721    Tushy               09/09/2017   08/14/2017        08/17/2017       PA0002048391
                                                                             06:23:38
 11          2FE5A77075580DAA4C39306919575DCDAA4749C9    Blacked             05/30/2017   05/20/2017        06/22/2017       PA0002039289
                                                                             02:04:47
 12          360CF572729CEB5E07FB70C3474B63D47FE52E02    Vixen               12/25/2017   11/25/2017        01/04/2018       PA0002097450
                                                                             11:02:08
 13          3637879FCB7A309DC4BA4B9F7C2D9FB1905E7544    Tushy               10/14/2017   09/28/2017        10/10/2017       PA0002086160
                                                                             06:35:34
 14          3AF67ADE722E77AF5C23A9FB165F53CADB24E1AC    Blacked Raw         12/04/2017   11/28/2017        01/04/2018       PA0002097446
                                                                             08:21:09
 15          47BF158F64C12785E111714AF9A6D0C692778D77    Blacked             10/12/2017   10/02/2017        10/10/2017       PA0002086142
                                                                             02:08:22
 16          4D82ADD27F7568F6D59A64F777E43A27BD64652E    Tushy               12/25/2017   11/22/2017        01/04/2018       PA0002069339
                                                                             10:43:51
                         Case 1:18-cv-02651-AJN Document 26-1 Filed 11/19/18 Page 2 of 2
Work   Hash                                       Site          UTC          Published     CRO App. File   CRO Number
                                                                                           Date
17     4F0D3D0FD3F88791F4933080453A052BE6924F22   Tushy         10/14/2017   10/08/2017    10/19/2017      PA0002058298
                                                                06:34:34
18     57265592C5C5250306EC4D4BB6CE2E5CAC8E09C5   Tushy         09/17/2017   09/08/2017    09/15/2017      PA0002052841
                                                                04:21:31
19     698177E2B9D81FCDCC41C55002A0CDB5DE9C3670   Vixen         12/25/2017   12/15/2017    01/24/2018      PA0002101764
                                                                10:59:29
20     69AC2D8751ABF0FED5C443A1CE77A7C7529B7AC9   Vixen         06/17/2017   05/09/2017    06/22/2017      PA0002039298
                                                                00:51:49
21     71E3A2888C2DB58BBCE9353A68D2FF80359E304A   Blacked       08/16/2017   06/29/2017    07/07/2017      PA0002070821
                                                                01:07:29
22     933264A7E1BE372770286D56E1E2640F4BE36D81   Tushy         12/30/2017   12/22/2017    01/23/2018      PA0002101752
                                                                06:20:11
23     9C2CFD7BADF178E280F2E20C8343F79DF229956C   Blacked       01/22/2018   12/26/2017    01/24/2018      PA0002101758
                                                                07:33:46
24     9F5E2E0229F4448AB05192505E44AB9AB404EC0F   Vixen         08/16/2017   07/13/2017    08/10/2017      PA0002046873
                                                                01:07:01
25     AFA4C44023577E2A90E1CFA8DB69A6F5D035B1D2   Blacked       12/25/2017   09/07/2017    09/15/2017      PA0002052840
                                                                10:46:52
26     BC8CCB2274A5E7EC5CC5AF8F5DC221BD4065CA2E   Vixen         05/12/2017   05/04/2017    06/16/2017      PA0002069283
                                                                03:28:40
27     C496C2BFE4C6D994F43DC665F2CBEE16FE85777A   Tushy         06/10/2017   06/05/2017    07/07/2017      PA0002074097
                                                                01:38:58
28     CD6294A1E374A9314470B69751116A79B32C1E56   Blacked Raw   12/29/2017   11/18/2017    01/02/2018      PA0002068867
                                                                09:49:31
29     E2E738A023ED0C5032A028D5D3AC7DB55D80DDC7   Vixen         12/25/2017   11/20/2017    01/04/2018      PA0002069354
                                                                11:02:25
30     EBC75FD3F24B24A008F1CB3134B8FD15ED6A438E   Tushy         09/09/2017   06/20/2017    07/07/2017      PA0002070816
                                                                06:06:35
31     FED165C225A21EDBD72E4342301F723E011C7E38   Vixen         05/25/2017   05/19/2017    06/22/2017      PA0002039287
                                                                04:07:10
